DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 9, filed 30 June 2021, with respect to claim 1, 3 and 4 have been fully considered and are persuasive.  The rejection of claims 1, 3 and 4 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 4 identify the uniquely distinct feature of two signal wires each extending from a voice coil body of a loudspeaker and having a distal end connected to a corresponding one of  two connection terminals, each of the two signal wires is extending from the voice coil body in a same direction, is outwardly curved to be away from the virtual straight line in an opposite direction, and is connected to the connection portion in a state of being close to each other in combination with all the disclosed limitations of claims 1 and 4. Independent claim 3 identifies the uniquely distinct feature inserting a wiring jig into a through hole disposed in a wall of the housing in a direction orthogonal to an axis line of the voice coil body in a region which extends between the voice coil body and two connection terminals and is closer to an opening of the housing than proximal ends of two signal wires, molding the two signal wires, which extend from the voice coil body, into a curve shape-using the wiring jig so as to project toward the 
The closest prior art, Watanabe (US 8638976) discloses Regarding claim 1, Watanabe discloses a loudspeaker, comprising: a magnetic circuit including a magnetic gap; a voice coil body disposed in the magnetic gap in an inserted state: a diaphragm having an inner circumferential portion attached to the voice coil body; a housing which accommodates the magnetic circuit and the voice coil body and to which an outer circumferential portion of the diaphragm and the magnetic circuit are attached; two connection terminals disposed in a state where one end of the two connection terminals are exposed inside the housing and another ends of the two connection terminals are exposed outside the housing; and two signal wires each extending from the voice coil body and having a distal end connected to a corresponding one of the two connection terminals, wherein each of the two signal wares is curved away from a virtual straight line connecting a proximal end of a corresponding one of the two signal wires, which is closer to the voice coil body, and a connection portion of the corresponding one of the two signal wares to the corresponding one of the two connection terminals, and the distal end of the corresponding one of the two signal wires projects from the connection portion toward the voice coil body but fails to teach each of the two signal wires is extending from the voice coil body in a same direction, is outwardly curved to be away from the virtual straight line in an opposite direction, and is connected to the connection portion in a state of being close to each other; Morohoshi et al. (US 5583944) discloses a loudspeaker comprising: a magnetic circuit including a magnetic gap; a voice coil body disposed in the magnetic gap in an inserted state; a diaphragm having an inner circumferential portion attached to the voice coil body; a housing which accommodates the magnetic circuit and the voice coil body and to which an outer circumferential .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        2 July 2021